COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-15-00364-CV


ROBERT (“BOB”) ROYAL AND RR                                        APPELLANTS
ROYAL RANCH COMPANY, A
TEXAS CORPORATION

                                            V.

SAPH, LLC, A TEXAS LIMITED                                          APPELLEES
LIABILITY COMPANY, AND HAPPY
STATE BANK

                                        ------------

            FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                       TRIAL COURT NO. CV15-1178

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On July 8, 2016, we notified appellants that their briefs had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We also notified appellant RR Royal Ranch Company that it had not

timely filed a notice of new lead counsel as ordered by this court. We stated we


      1
          See Tex. R. App. P. 47.4.
could dismiss the appeal for want of prosecution unless appellants or any party

desiring to continue this appeal filed with the court within ten days a response

showing grounds for continuing the appeal. See Tex. R. App. P. 42.3. We have

not received any response.

      Because appellants’ briefs have not been filed, and because appellant RR

Royal Ranch Company has not filed a notice of new lead counsel, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 18, 2016




                                         2